                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MLC INTELLECTUAL PROPERTY, LLC,                 Case No. 14-cv-03657-SI
                                   8                       Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9               v.                                       DENYING IN PART MLC'S FIRST
                                                                                            MOTION IN LIMINE RE: TESTIMONY
                                  10        MICRON TECHNOLOGY, INC.,                        OF MCALEXANDER
                                  11                       Defendant.                       Re: Dkt. No. 426
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On June 6, 2019, the Court held a hearing on numerous pretrial motions. For the reasons set

                                  15   forth below, MLC’s First Motion In Limine regarding Mr. McAlexander’s testimony is GRANTED

                                  16   in part and DENIED in part.

                                  17           MLC seeks to preclude McAlexander from offering testimony related to construing the terms

                                  18   “selecting device” and “comparator,” as well as from opining that the ’571 Patent is incompatible

                                  19   with NAND architecture.

                                  20

                                  21   I.      McAlexander’s testimony that the “selecting device” requires at least four inputs

                                  22           MLC seeks to exclude McAlexander’s testimony related to the “selecting device” requiring

                                  23   “at least four” inputs or to whether a POSITA would construe it in such a way. Mot. at 3-5 (Dkt.

                                  24   No. 426). MLC notes the Court previously rejected Micron’s construction proposal that the

                                  25   “selecting device” has a function of “selecting one from at least four pre-determined reference

                                  26   signals” during supplemental claim construction. Id. at 3-4. Instead, the Court “decline[d] to

                                  27   construe ‘plurality’ as ‘at least four’ . . . and construes ‘plurality’ to have its plain and ordinary

                                  28   meaning.”        Supplemental Claim Construction Order at 20 (Dkt. No. 201). MLC asserts that
                                   1   McAlexander’s construction of the “selecting device” to require “at least four” inputs contradicts

                                   2   the Court’s Supplemental Claim Construction Order. Mot. at 5.

                                   3           Micron argues that McAlexander’s “at least four” opinion is consistent with both § 112(6)

                                   4   law and the Court’s claim constructions. Opp’n at 2 (Dkt. No. 488). With respect to § 112(6) law,

                                   5   Micron argues that Mr. McAlexander’s “at least four” opinion is warranted because “[t]he Court

                                   6   found in its first Claim Construction Order that these limitations are governed by § 112, ¶ 6” and

                                   7   “Mr. McAlexander logically concluded that a ‘verify reference select circuit’ must have four inputs”

                                   8   by examining the specification. Id. at 3-4. Micron further contends that Mr. McAlexander’s “at

                                   9   least four” opinion is consistent with the Court’s claim construction because the Court’s

                                  10   Supplemental Claim Construction Order “found only that the function [of the selecting device] did

                                  11   not require a selection of four signals” but “did not address whether the structure necessarily has

                                  12   four inputs.” Id. at 5.
Northern District of California
 United States District Court




                                  13           The Court agrees with MLC that McAlexander’s opinion about the “selecting device”

                                  14   requiring “at least four” inputs contradicts the Court’s Supplemental Claim Construction Order and

                                  15   may not be presented at trial. The Court finds no reason the structure of the “selecting device” ought

                                  16   to be construed to include “at least four” inputs when its function merely requires “selecting one of

                                  17   a plurality.” Thus, the Court declines Micron’s invitation to read the “at least four” language into

                                  18   either the function or structure of the “selecting device.” Accordingly, the Court GRANTS this

                                  19   aspect of MLC’s motion.

                                  20

                                  21   II.     McAlexander’s testimony related to the Accused Products’ use of a resistor ladder to
                                               generate reference signals
                                  22
                                               MLC moves to exclude McAlexander’s testimony that “a circuit does not infringe if it even
                                  23
                                       uses resistor ladder to generate reference signals, regardless of how those signals are later selected.”
                                  24
                                       Mot. at 6. In particular, MLC asserts the following testimony is inconsistent with the Court’s claim
                                  25
                                       construction:
                                  26
                                               [T]he Accused Products use a resistor ladder to generate a variable wordline bias
                                  27           voltages used in program verify operations that Dr. Lee identifies as the purported
                                               reference signals. Thus, on this basis alone, the Accused Products fall precisely
                                  28           outside of the scope of this claim, as construed by the Court.
                                                                                          2
                                   1   McAlexander Rebuttal Report at ¶ 164 (Dkt. No. 426-2) (emphasis in original) (footnote omitted).

                                   2   MLC argues that such testimony is inconsistent with the Court’s construction, which “does not

                                   3   remove all circuits with resistor ladders from the scope of the invention.” Supplemental Claim

                                   4   Construction Order at 16.       The Supplemental Claim Construction Order further clarifies its

                                   5   requirement that “selection be made without the use of a resistor ladder in the verify reference select

                                   6   circuit, not that any circuit that has a reference select circuit be devoid of resistor ladders which may

                                   7   be included for non-selection purposes.” Id. MLC asserts that McAlexander impermissibly

                                   8   “extends the Court’s construction to mean that a resistor ladder cannot be used by any intermediate

                                   9   circuit for non-selection purposes, such as generating signals.” Mot. at 7.

                                  10           Micron argues that McAlexander’s opinion is consistent with the Court’s construction.

                                  11   Micron contends that McAlexander is simply opining that “the circuitry used for generation negates

                                  12   the existence of other circuitry used for selection” such that “the accused products do not perform a
Northern District of California
 United States District Court




                                  13   selection at all but rather generate a single voltage with different values.” Opp’n at 10. Micron cites

                                  14   to other portions of McAlexander’s Rebuttal Report to support its reasoning and to contextualize

                                  15   the challenged testimony. Id. at 11.

                                  16           The Court agrees with Micron. As the parties are aware, the function of the resistor ladder

                                  17   in Micron’s products is disputed. MLC argues that Micron’s resistor ladder is irrelevant to the

                                  18   “selection” process, and Micron contends, inter alia, that its products do not perform the “selecting”

                                  19   function and that the accused products use a resistor ladder to generate a voltage to perform what

                                  20   MLC describes as “selecting.” Accordingly, the Court DENIES this aspect of MLC’s motion.

                                  21

                                  22   III.    McAlexander’s testimony that the “selecting device” lacks structure
                                  23           MLC seeks to preclude McAlexander from testifying that the Court’s means-plus-function

                                  24   construction of “selecting device” lacks structure because it contradicts the Court’s constructions.

                                  25   MLC argues that “Mr. McAlexander intends to testify in direct opposition to how jurors will be

                                  26   instructed to interpret the claims.” Mot. at 9. For example, MLC states, “while the Court will

                                  27   instruct the jury that the corresponding structure of the ‘selecting device’ is a ‘verify reference select

                                  28   circuit, excluding a circuit that outputs a voltage from a resistor ladder,’ Mr. McAlexander will
                                                                                           3
                                   1   testify there is no structure disclosed, and therefore, no equivalents thereof.” Id. MLC further

                                   2   asserts that McAlexander’s “lacks structure” theory is untimely because it was never presented in

                                   3   McAlexander’s declaration in support of Micron’s proposed claim construction nor in Micron’s

                                   4   responses to MLC’s interrogatories. Id.

                                   5          Micron contends that McAlexander’s testimony is proper because “meaning must be

                                   6   ascribed to the ‘verify reference select circuit’ or the corresponding means-plus-function terms must

                                   7   be found indefinite.” Opp’n at 7. Micron argues McAlexander is in the best position to comment

                                   8   on the structure of the “verify reference select circuit” because McAlexander “is the only expert that

                                   9   properly attributes structure to the ‘verify reference select circuit.’” Id. Further, Micron invites the

                                  10   Court to further “clarify its construction to eliminate the apparent dispute between the parties

                                  11   concerning the correct structure associated with the ‘verify reference select circuit.’” Id.

                                  12          The Court agrees with MLC that McAlexander’s opinion that the “selecting device” lacks
Northern District of California
 United States District Court




                                  13   structure contradicts the Court’s claim construction orders and may not be presented at trial. There

                                  14   is no way to reconcile the Court’s construction of the “selecting device” as having a structure of a

                                  15   “verify reference select circuit . . .” with Mr. McAlexander’s opinion that the “selecting device”

                                  16   lacks structure. Additionally, to the extent Micron intends to use Mr. McAlexander’s “lacks

                                  17   structure” opinion to support its contention that the ’571 patent is invalid for indefiniteness under

                                  18   35 U.S.C. § 112(2), the Court finds Micron has waived this argument. See Dkt. No. 506 at n.4. The

                                  19   Court further declines Micron’s invitation to reconstrue the “selecting device” term at this late stage

                                  20   prior to trial. Accordingly, the Court GRANTS MLC’s motion as framed.

                                  21

                                  22   IV.    McAlexander’s testimony that the “comparator” terms require at least two inputs
                                  23          MLC seeks to exclude Mr. McAlexander’s opinion that “[a] POSITA would understand that

                                  24   a comparator requires at least two inputs and compares these two inputs to generate an output

                                  25   signal.” McAlexander Rebuttal Rpt. at ¶ 252 (Dkt. No. 426-2). MLC argues that such an opinion is

                                  26   not only contrary the Court’s construction, but also one previously rejected by this Court.

                                  27          The Court DENIES AS MOOT this aspect of MLC’s motion, as the claims containing the

                                  28   “comparator” terms are no longer at issue in this case.
                                                                                          4
                                       V.     McAlexander’s testimony that the ’571 Patent is incompatible with NAND architecture
                                   1
                                              MLC seeks to exclude McAlexander’s opinion that “the ‘571 Patent is incompatible with
                                   2
                                       NAND architecture.” Reply at 12 (Dkt. No. 545). MLC argues that “experts may not render a non-
                                   3
                                       infringement opinion based on anything other than the construed claims.” Id. at 12-13. MLC also
                                   4
                                       argues that McAlexander should not be permitted to opine that the ‘571 patent is incompatible with
                                   5
                                       NAND architecture because Micron never disclosed that non-infringement theory and it is contrary
                                   6
                                       to the Court’s construction regarding the comparator. MLC argues that “none of the asserted claims
                                   7
                                       of the ’571 Patent limit its applicability to one architecture over the other.” Mot. at 14.
                                   8
                                              In response, Micron argues that “Mr. McAlexander’s discussion about NAND underscores
                                   9   his opinion that the accused devices do not compare the voltage of the memory cell with a reference
                                  10   signal and therefore do not perform the step of ‘comparing a voltage of the multi-level memory cell
                                  11   with the selected reference voltage’ as claim 1 requires.” Opp’n at 12. Micron asserts “[w]hile Mr.
                                  12   McAlexander did not use the word ‘NAND,’ he is explaining the exact same concept that he
Northern District of California
 United States District Court




                                  13   describes earlier in his report that MLC claims is a brand-new non-infringement theory: individual
                                  14   memory cells cannot be individually addressed in NAND architectures, which means that memory

                                  15   devices with a NAND architecture do not have dedicated comparators and cannot make the type of

                                  16   comparisons that the ’571 patent claims require.” Id. at 13. Micron cites a portion of Micron’s 3rd

                                  17   Supplementary Interrogatory Response as supporting McAlexander’s incompatibility opinion,

                                  18   which provides “[t]he Micron accused products never compare the word line voltage (identified in

                                  19   MLC’s Infringement Contentions as the alleged ‘reference voltage’) to a voltage of a multi-level
                                       memory cell.” Id.
                                  20
                                              As an initial matter, it appears to the Court that this issue may be moot because the specific
                                  21
                                       opinions that MLC cites in its papers relate to the claims containing the “comparing” limitations,
                                  22
                                       which are no longer in this case. To the extent this aspect of the motion is not moot, the Court
                                  23
                                       GRANTS MLC’s motion as framed. Specifically, McAlexander may not testify that the ’571 patent
                                  24
                                       is incompatible with NAND architecture because Micron never disclosed that particular non-
                                  25
                                       infringement theory. The Court is not persuaded by Micron’s assertion that it disclosed “the exact
                                  26
                                       same concept” in Micron’s 3rd Supplementary Interrogatory Response. For example, while the
                                  27
                                       cited portion of Micron’s 3rd Supplemental Interrogatory Response explains how the Accused
                                  28
                                                                                          5
                                   1   Products do not satisfy the “comparing” limitation, the interrogatory response does not state more

                                   2   broadly that the ’571 Patent is incompatible with NAND architecture. McAlexander may testify

                                   3   that the accused products do not infringe the ’571 patent for the various reasons that Micron

                                   4   previously asserted (e.g., because the resistor ladder performs what MLC calls “selection”), but

                                   5   McAlexander may not provide the broader opinion that the accused products do not infringe
                                       “because the ‘571 Patent is incompatible with NAND architecture.” Accordingly, MLC’s motion
                                   6
                                       as framed is GRANTED.
                                   7

                                   8
                                              IT IS SO ORDERED.
                                   9

                                  10
                                       Dated: July 8, 2019                         ______________________________________
                                  11
                                                                                     SUSAN ILLSTON
                                  12                                                 United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       6
